GEE, Circuit Judge,
with whom RONEY, TJOFLAT, RUBIN, VANCE, POLITZ and RANDALL, Circuit Judges, join, dissenting:
Relying on settled Texas substantive law and federal procedural law equally well established, the district court correctly held, in this diversity case, that the record evidence did not support a jury finding of gross negligence. Our panel affirmed. In order for today’s en banc majority to achieve its reversal of both, therefore, it was necessary for it to find an authority altering these precedents. In my view, it mistakenly believes that it has done so in Burk Royalty Co. v. Walls, 616 S.W.2d 911 (Tex.1981), a decision handed down after the panel decision. As I shall attempt to demonstrate, that opinion endorsed and reaffirmed the Texas substantive law upon which our trial court proceeded and furnishes no occasion for reversing its judgment. The sole innovation of Burk Royalty is one immaterial to this appeal: an alteration in state appellate procedures that does not and could not affect ours in any manner.
For all purposes relevant here, Texas courts are the masters of Texas substantive law: where they lay it down we must follow. State courts — even those of Texas— are not, however, at liberty to alter federal appellate procedures or to overrule our en *1383banc decision in Boeing v. Shipman, 411 F.2d 365 (5th Cir. 1969) (en banc).1 Because Burk Royalty changed only the Texas standard for appellate review of gross negligence findings and not Texas substantive law; because, under Erie, that change is irrelevant to our dispositions; and because the majority opinion can only turn, despite its disavowals, on a mistaken view that Burk Royalty, a Texas decision, affects — or could affect — our mode of procedural review of such matters, I respectfully dissent from the court’s remand.
1. Texas Law Before Burk Royalty.
Before Burk Royalty, “some care” was both a substantive defense under the gross negligence law of Texas and a procedural feature of (state) appellate review in such cases. That a showing of “some care” is a complete defense to a claim of gross negligence was and is thought by Texas courts to be necessarily implied by the Shuford definition of gross negligence:
While, in a given case, “ordinary care” may not exist, yet there may exist at least slight care. Gross negligence, to be the ground for exemplary damages, should be that entire want of care which would raise the belief that the act or omission complained of was the result of a conscious indifference to the right or welfare of the person or persons to be affected by it.
Missouri Pacific Railway Co. v. Shuford, 72 Tex. 165, 10 S.W. 408, 411 (1888) (emphasis added) (citation omitted). Under this definition, where the trier of fact finds slight or “some care,” the requisite “entire want of care” is necessarily lacking, and a corollary finding of gross negligence — defined as an entire want of care — is logically impossible. Such was and is the substantive law of Texas: “We have determined that the correct definition of gross negligence is that set out in the Shuford case.” Burk Royalty Co. v. Walls, 616 S.W.2d at 920.
A cognate procedural rule developed in Texas as to appellate review of verdicts in gross negligence cases. In time past, Texas appellate courts, finding record evidence of “some care,” refused to sustain verdicts of gross negligence. See, e.g., Loyd Electric Co. v. DeHoyos, 409 S.W.2d 893, 896 (Tex. Civ.App. — San Antonio 1966, writ ref’d). Logically, this mode of review was an anomaly in Texas appellate procedure, since it long has been and now is the general Texas rule that in reviewing the sufficiency of evidence to support, as a matter of law, a jury verdict — the so-called “no evidence” issue — Texas appellate courts consider “only the evidence viewed in its most favorable light and tending to support the jury’s finding . .. . ” Burk Royalty Co. v. Walls, 616 S.W.2d at 921.2 It was this anomaly, and it only, that the Texas Supreme Court disposed of in Burk Royalty.
II. The Holdings of Burk Royalty.
Burk Royalty reaffirmed the substantive definition of Shuford, id. at 920, but struck down the “some care” procedural rule, substituting the standard Texas “no evidence” mode of review, id. at 922 3 In so doing, it simply held that in reviewing the sufficiency of evidence to support a jury verdict of gross negligence Texas courts should look only to evidence indicating “defendant’s en*1384tire want of care” and disregard all evidence showing “some care.” Id. at 921.4
The majority opinion therefore sweeps too broadly when it declares that Burk Royalty “rejected the ‘some care’ test theretofore often applied by Texas courts in gross negligence eases,” maj. op. at 1371, implying that both the substantive “some care” defense and the cognate procedural rule were disavowed in Burk Royalty. The Burk Royalty court carefully held that “we disapprove the use of the ‘some care’ test in determining legal sufficiency points.” 616 S.W.2d at 922 (emphasis added). “Some care” was, however, necessarily preserved as a substantive defense to gross negligence by the Texas definition of gross negligence reaffirmed in Burk Royalty. See id. at 920.
The test that the majority opinion embraces as the “new” substantive test for gross negligence in Texas, maj. op. at 1374, is not new at all. A century old, it is to be found both in Shuford and in Sheffield. Compare 616 S.W.2d at 922 with 376 S.W.2d at 828-29 and 10 S.W. at 410-11. In addition, the majority opinion erroneously asserts that Burk Royalty “repudiated the rationale of Sheffield ... that ‘there cannot be degrees of entire want of care; there is either an entire want of care, or there is not. If there is any care, i.e., “some care,” then there cannot be an entire want of care.’ [616 S.W.2d] at 918.” Maj. op. at 1374 (original emphasis). Here the majority is clearly mistaken, for this is not merely “the rationale of Sheffield’; instead, it is the rationale of Shuford as well, the decision explicitly reaffirmed by the Texas court in Burk Royalty. The sole passage to this effect in Sheffield is a quotation from Shuford:
As said in Shuford, supra:
“ * * * There can be no partial exercise of ‘ordinary care.’ It exists, as a degree, in completeness, or it is totally wanting in any given case. While in a given case, ‘ordinary care’ may not exist, yet there may exist at least slight care. * * * ”
Sheffield, 376 S.W.2d at 829. And here again, it seems plain, the majority opinion overstates the holdings of Burk Royalty. Burk Royalty repudiates that rationale only insofar as it is to be applied as a standard of review by Texas appellate courts. We are not such a court.
Where the majority becomes confused is in its attempt to reconcile the action of the Burk Royalty court in reaffirming Shuford while overruling Sheffield, despite the fact that Sheffield cited and relied on Shuford —announcing that its treatment of gross negligence was correct substantive law:
There is no question here as to the rule of law applicable to cases of this character where exemplary damages are sought. In one of the later expressions by this court, Bennett v. Howard, 141 Tex. 101, 170 S.W.2d 709, we reaffirmed the definition stated in Missouri Pacific Ry. v. Shu-ford, 72 Tex. 165, 10 S.W. 408, namely that:
“Gross negligence, to be the ground for exemplary damages, should be that entire want of care which would raise the belief that the act or omission complained of was the result of a conscious indifference to the right or welfare of the person or persons to be affected by it.” (Emphasis added).
Sheffield, 376 S.W.2d at 828. Struggling to find somewhere in Burk Royalty a change in Texas substantive law upon which to base its reversal of the trial court, the majority writes:
[I]t is readily apparent that the court in Burk Royalty did not undertake to establish a “bright line” test for determining whether or not a defendant’s conduct constitutes gross negligence. Indeed, it *1385appears that the Texas Supreme Court has rejected just such a “bright line” test — i.e. the Sheffield test — for one that demands more rigorous analysis: rather than simply inquiring whether the defendant exercised some care, the proper focus is on the question whether, in light of all of the surrounding circumstances, the requisite mental state is shown.
Maj. op. at 1374. There is, however, nothing new at all in this ultimate focus on the defendant’s state of mind; it and the inquiry whether some care at least was exercised by defendant for the plaintiff’s safety are merely two ways of saying the same thing, and both are as old as Shuford. Immediately following the definition of gross negligence quoted above, the Sheffield court quoted from Bennett v. Howard, itself quoting a standard Texas text, as follows:
“ ‘In order that a recovery of exemplary damages may be sustained, the plaintiff must show, not merely that the defendant could have or ought to have foreseen and prevented the loss or injury of which the plaintiff complains, but that he acted intentionally or wilfully, or with a degree of “gross negligence” which approximates a fixed purpose to bring about the injury of which the plaintiff complains. The mental factor is also described in the reports by the terms “malice,” “fraud,” “oppression,” “recklessness,” and the like. Regardless of the expression which is used to describe it, the purpose or intention of the defendant is determinative of his liability for exemplary damages.’ ”
Sheffield, 376 S.W.2d at 828, quoting Bennett v. Howard, 170 S.W.2d at 712, quoting 13 Tex.Jur. § 113 at 241 (emphasis added).
It is thus plain beyond peradventure that both the district court and our panel correctly relied upon the substantive “some care” rule of Sheffield, reaffirmed in Burk Royalty, see 616 S.W.2d at 920. Sheffield replicated its definition of gross negligence directly from Shuford. See 376 S.W.2d at 828-29. Burk Royalty reaffirms Shuford: every element in the definition of gross negligence found in Burk Royalty is present in Shuford’s and Sheffield’s definition as well. Compare 616 S.W.2d at 920 with 10 S.W. at 410-11 and 376 S.W.2d at 828-29, 32. For all purposes of this case, the Shu-ford-Sheffield and Burk Royalty definitions are identical;5 and the majority’s attempt to divide their unitary position as to substantive law entirely fails. The plain and simple explanation, that they differ as to state appellate procedure and that it is this aspect of Sheffield only that is disapproved by Burk Royalty, will not serve the majority’s purposes and so is cast aside.
The district court therefore correctly relied on Sheffield for its definition of gross negligence, taking a quote from Sheffield that comes directly from Bennett v. Howard, 141 Tex. 101, 170 S.W.2d 709 (1943) (cited with approval in Burk Royalty, 616 S.W.2d at 920). See 450 F.Supp. at 963, quoting 376 S.W.2d at 828, quoting 170 S.W.2d at 712. The panel opinion, in turn, correctly followed Boeing on procedure, see 623 F.2d at 397-99, and Shuford-Sheffield on substantive Texas law, see id. at 398.6
*1386Since Sheffield is still good law for the points relied on by the district court and our panel, there is no occasion for a remand in light of Burk Royalty. Indeed, one can only wonder what it is that the majority expects the district court to do on the remand that it mandates. That able court has already once applied the correct Texas substantive law — the 100-year-old Shuford-Sheffield test explicitly reaffirmed in Burk Royalty. 450 F.Supp. at 963. Does the majority mean to hold, in defiance of Burk Royalty, that a different test should now obtain? The district court has likewise already once applied the correct federal procedural law, that of Boeing v. Shipman. So doing, and looking to all of the evidence, it concluded — unimpeachably, in my view— that “adopting a design common to all manufacturers and millions of vehicles for over thirty years [as Freightliner undisputedly did] is a sufficient effort at safety to preclude a finding that Freightliner acted with an intent which approximates a fixed purpose to bring about this injury.” Id. at 964. Would the majority adopt the Texas rule of appellate review, expressed in Burk Royalty, and abandon sub silentio our landmark precedent of Boeing v. Shipman ? I doubt that the majority would answer “yes” to either rhetorical question.
Thus, the majority simply directs the district court to do again what it has already done, in the same manner and by the same standards. The majority has prevailed as to the result and will have its way; unfortunately, it has been unable to enunciate a course of reasoning which supports that result. Its treatment of Texas authority reflects more conviction than analysis; and its mandate floats in the air, supported by the power of numbers only. Proceedings on remand should be short and simple.7

. The rule of Boeing is that, in passing on the sufficiency of evidence to support a factfinding, we look to and balance all of the record evidence. The Texas Supreme Court, by contrast, looks exclusively to evidence supporting such a finding and disregards all to the contrary.


. A different state rule applies to so-called preponderance of the evidence review. Exclusive jurisdiction of those questions is, under the Texas system, lodged in the state intermediate appellate courts, however, and the Texas Su-.' preme Court did not and could not have con-cemed itself with such questions in Burk Royalty. It had no power to do so. See Calvert, “No Evidence" and “Insufficient Evidence” Points of Error, 38 Texas L.Rev. 361 (1960).


. Justice Sears McGee succinctly and accurately described the key holdings of Burk Royalty: “The majority after full consideration holds that the definition of gross negligence as reaffirmed by this Court in Sheffield is correct. ... [But i]t is held that the reviewing court should apply the ‘no evidence’ test.” 616 S.W.2d at 927 (McGee, J., dissenting).


. It thus appears that now in Texas, since all evidence of care will be disregarded by the reviewing court and only that of its want considered, factfindings of “gross” negligence will be tested there by the same standards as those of “ordinary” negligence. Perhaps the matter will be clarified by the Texas courts; but as things now stand, under Burk Royalty it seems that only evidence tending to show “no care” at all will there be considered on review of such factfindings. Thus Burk Royalty’s innovation, though seemingly a minor one, may have large consequences.


. One minor difference does exist but is not at issue today. Burk Royalty disapproved the arcane distinction between passive and active conduct of the tortfeasor, an element of the Sheffield definition of gross negligence. See 616 S.W.2d at 922. But this divergence is irrelevant here, since the district court did not charge this element of the Sheffield definition.


. The majority opinion at n.7 claims that some of our prior panel decisions have used the procedural “some care” test despite Boeing. If so, that usage was erroneous, as contravening an en banc decision of our court. A closer examination of those cases reveals, however, that this is not so. Hernandez relied on Ballenger for its definition of Texas substantive law. See 552 F.2d at 145. In turn, Ballenger consulted Sheffield, and its quotation of Sheffield is derived from Shuford. See 488 F.2d at 710, quoting 376 S.W.2d at 829, quoting 10 S.W. at 410-11. Procedurally, Hernandez reviewed all the evidence, as Boeing requires, see 552 F.2d at 146, as did Ballenger, see 488 F.2d at 711-13. Woolard correctly applied Boeing in reviewing all the evidence, see 479 F.2d at 566, and quoted Sheffield quoting Shuford on substantive Texas law, see id. at 564, quoting 376 S.W.2d at 828, quoting 10 S.W. at 411.


. I do agree with the majority’s treatment of the exemplary damages point and, to that extent only, concur.